COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-14-00107-CV


IN RE E.M.                                                          RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for temporary relief and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for temporary

relief are denied.

                                                   PER CURIAM

PANEL: MCCOY, J; LIVINGSTON, C.J.; and GARDNER, J.

LIVINGSTON, C.J., would request a response.

DELIVERED: April 10, 2014



      1
       See Tex. R. App. P. 47.4, 52.8(d).